
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4614
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 19, 2010
			Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend part E of title I of the Omnibus
		  Crime Control and Safe Streets Act of 1968 to provide for incentive payments
		  under the Edward Byrne Memorial Justice Assistance Grant program for States to
		  implement minimum and enhanced DNA collection processes.
	
	
		1.Short titleThis Act may be cited as the
			 Katie Sepich Enhanced DNA Collection
			 Act of 2010.
		2.Incentive
			 payments under the byrne grants program for states to implement minimum and
			 enhanced dna collection processesSection 505 of title I of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3755) is amended by
			 adding at the end the following new subsection:
			
				(i)Payment
				incentives for States to implement minimum and enhanced DNA collection
				processes
					(1)Payment
				incentives
						(A)Bonus for
				minimum DNA collection processSubject to subparagraph (B), in the case of
				a State that receives funds for a fiscal year (beginning with fiscal year 2011)
				under this subpart and has implemented a minimum DNA collection process and
				uses such process for such year, the amount of funds that would otherwise be
				allocated under this subpart to such State for such fiscal year shall be
				increased by 5 percent.
						(B)Bonus for
				enhanced DNA collection processIn the case of a State that
				receives funds for a fiscal year (beginning with fiscal year 2011) under this
				subpart and has implemented an enhanced DNA collection process and uses such
				process for such year, the amount of funds that would otherwise be allocated
				under this subpart to such State for such fiscal year shall be increased by 10
				percent.
						(2)DefinitionsFor
				purposes of this subsection:
						(A)Minimum dna
				collection processThe term
				minimum DNA collection process means, with respect to a State, a
				process under which the Combined DNA Index System (CODIS) of the Federal Bureau
				of Investigation is searched at least one time against samples from the
				following individuals who are at least 18 years of age:
							(i)Such individuals
				who are arrested for, charged with, or indicted for a criminal offense under
				State law that consists of murder or voluntary manslaughter or any attempt to
				commit murder or voluntary manslaughter.
							(ii)Such individuals
				who are arrested for, charged with, or indicted for a criminal offense under
				State law that has an element involving a sexual act or sexual contact with
				another and that is punishable by imprisonment for more than 5 years, or an
				attempt to commit such an offense.
							(iii)Such individuals
				who are arrested for, charged with, or indicted for a criminal offense under
				State law that has an element of kidnaping or abduction punishable by
				imprisonment for 5 years or more.
							(B)Enhanced dna
				collection processThe term enhanced DNA collection
				process means, with respect to a State, a process under which the State
				provides for the collection, for purposes of inclusion in the Combined DNA
				Index System (CODIS) of the Federal Bureau of Investigation, of DNA samples
				from the following individuals who are at least 18 years of age:
							(i)Such individuals
				who are arrested for or charged with a criminal offense under State law that
				consists of murder or voluntary manslaughter or any attempt to commit murder or
				voluntary manslaughter.
							(ii)Such individuals
				who are arrested for or charged with a criminal offense under State law that
				has an element involving a sexual act or sexual contact with another and that
				is punishable by imprisonment for more than 1 year, or an attempt to commit
				such an offense.
							(iii)Such individuals
				who are arrested for or charged with a criminal offense under State law that
				consists of a specified offense against a minor (as defined in section 111(7)
				of the Sex Offender Registration and Notification Act (42 U.S.C. 16911(7)), or an attempt
				to commit such an offense.
							(iv)Such individuals
				who are arrested for or charged with a criminal offense under State law that
				consists of burglary or any attempt to commit burglary.
							(v)Such individuals
				who are arrested for or charged with a criminal offense under State law that
				consists of aggravated assault.
							(3)Expungement of
				profilesThe expungement requirements under section 210304(d) of
				the DNA Identification Act of 1994 (42 U.S.C. 14132(d)) shall apply to
				any samples collected pursuant to this subsection for purposes of inclusion in
				the Combined DNA Index System (CODIS) of the Federal Bureau of
				Investigation.
					(4)ReportsThe Attorney General shall submit to the
				Committee of the Judiciary of the House of Representatives and the Committee of
				the Judiciary of the Senate an annual report (which shall be made publicly
				available) that—
						(A)lists the States, for the year
				involved—
							(i)which have (and
				those States which have not) implemented a minimum DNA collection process and
				use such process; and
							(ii)which have (and those States which have
				not) implemented an enhanced DNA collection process and use such
				process;
							(B)describes the
				increases granted to States under paragraph (1) for the year involved and the
				amounts that States not receiving an increase under such paragraph would have
				received if such States had a minimum or enhanced DNA collection process;
				and
						(C)includes
				statistics, with respect to the year involved, regarding the benefits to law
				enforcement resulting from the implementation of minimum and enhanced DNA
				collection processes, including the number of matches made due to the inclusion
				of arrestee profiles under such a process.
						(5)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection for each of the fiscal years 2011 through 2015, in addition
				to funds made available under section 508, such sums as may be necessary, but
				not to exceed the amount that is 10 percent of the total amount appropriated
				pursuant to such section for such fiscal
				year.
					.
		
	
		
			Passed the House of
			 Representatives May 18, 2010.
			Lorraine C. Miller,
			Clerk
		
	
